Citation Nr: 0910651	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  05-29 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to September 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the Veteran's VA Form DD 214 reveals that he was 
discharged from service under under honorable conditions 
(General) due to unsatisfactory performance.  The Veteran 
alleges that he frequently had problems with his supervisors, 
was harassed during basic training by his Drill Sergeant, and 
that he went AWOL during service due to his current 
psychiatric disorder.  The Veteran's personnel records, 
however, have not been associated with the record.  
Therefore, to ensure that all due process requirements are 
met, the RO should attempt to obtain all available service 
personnel records or other official evidence confirming the 
Veteran's training and duties while in service, to include 
any behavioral issues.

The Board also finds that the Veteran should be afforded an 
additional VA examination.  A review of the service treatment 
records reveal treatment for psychiatric complaints on only 
one occasion, in September 1977.  At that time, the Veteran's 
emotional problems were characterized as possible anxiety 
reaction due to being away from home and adjusting to Europe.  
No subsequent psychiatric problems are noted in the service 
treatment records.  It is further noted that, in 1981, the 
Veteran extended his period of enlistment.  Upon discharge in 
September 1984, the Veteran denied any history of frequent 
trouble sleeping, depression or excessive worry, or nervous 
trouble of any sort.  Clinical psychiatric evaluation was 
within normal limits.

A review of the post-service VA treatment records 
demonstrates a self-reported history of polysubstance usage 
prior to the Veteran's induction into service.  The Veteran 
reported that at the age of 11 he began using marijuana when 
he was 11 years old and that he started using cocaine and 
heroin when he was 17 years.  In June 2003, he admitted that 
there was a correlation between the onset of his paranoia and 
hearing voices with his drug usage.  In May 2003, the 
Veteran's VA staff psychiatrist indicated that there were 
possible diagnoses of bipolar II disorder v. mild 
schizoaffective disorder, as well as, antisocial personality 
disorder with manipulation system for secondary gain.   In 
May 2004, the VA staff psychiatrist noted several psychiatric 
diagnosis, to include, cyclothymia v. bipolar II, PTSD, 
antisocial and borderline traits per history, and probably 
dissociative type not otherwise specified psychosis.  On May 
21, 2004, the Veteran presented the VA staff psychiatrist 
with his VA Form DD 214 and the psychiatrist opined that the 
Veteran's PTSD and cyclothymia may have played a significant 
part in the Veteran's behavioral problems during service 
because the presentation of his mood disorder corresponded 
with that time period and the PTSD pre-existed military 
service.  

In July 2005, the Veteran was afforded a VA examination.  
Mental health examination revealed PTSD, atypical bipolar 
affective disorder and/or mood disorder, and borderline 
personality disorder.  The examiner opined that service 
connection was not warranted for PTSD because the Veteran's 
the emotional or psychiatric problems that he alleged could 
be explained on the basis of his underlying personality 
disorder and polysubstance abuse.  Therefore, a remand is 
needed to provide the Veteran with an examination to clarify 
the current diagnosis and etiology of any such diagnosis.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should request the Veteran's 
service personnel records for his period 
of active duty from the National Personnel 
Records Center.  If no additional service 
records can be found, or if they have been 
destroyed, ask for specific written 
confirmation of that fact.

2.  Schedule the Veteran for an 
examination to determine his current 
psychiatric diagnoses.  The examiner must 
establish his or her credentials.  With 
regard to each diagnosis, the examiner is 
asked to provide an opinion as to whether 
the diagnosed disability is at least as 
likely as not (at least a 50/50 
probability) related to service.   More 
specifically, does the Veteran have a 
psychiatric disorder, to include a mood 
disorder, a personality disorder, PTSD, 
bipolar disorder, and/or cyclothymia?  Is 
there any relationship between the current 
diagnosis and the in-service 
manifestations?  The examiner is asked to 
review the claims file.  A rationale 
should be provided for all conclusions 
reached.

3.  After completing the above 
development, adjudicate the claim.  If any 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



